UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8‑K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 23 , 2010 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (713) 336-0844 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 3.02 UNREGISTERED SALE OF EQUITY SECURITIES. On November 23 , 2010, Gateway Energy Corporation (the Company) completed a private placement of 4
